Citation Nr: 1227002	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  09-21 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Meniere's disease.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

3.  Entitlement to service connection for a liver disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from September 1965 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

In June 2011, prior to the promulgation of a decision in the present appeal, the Veteran expressed his desire to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appeal may be withdrawn by an appellant or by his or her representative.  38 C.F.R. § 20.204(a) (2011).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. §§ 20.202, 20.204(c).

In a May 2009 VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran perfected an appeal as to the three service connection claims and requested a hearing before a member of the Board sitting at the RO.  A Board hearing was scheduled for June 22, 2011 at the St. Petersburg RO.  In a June 2011 statement, prior to the hearing and the promulgation of a decision by the Board, the Veteran stated that he was "waiving" his appeal.  He indicated that he did not want to attend the hearing due to his health and the long drive.  The Veteran stated that the appeal was not for the idea of getting any more than he already had been awarded.  He had wanted the personal satisfaction of an acknowledgement that his disabilities were service connected.  The Veteran stated that he did this reluctantly, but in sound judgment and for the reasons mentioned.

In view of the June 2011 statement, the Board finds that the Veteran has expressed his desire to withdraw his appeal.  Thus, there is effectively no longer any remaining allegation of error of fact or law concerning the claims of service connection for Meniere's disease, COPD, and a liver disorder.  See 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002).  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


